AO 2458 (CASO Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Co                                                MAY 2 8 2019
                                           SOUTHERN DISTRICT OF CALIFORNI
              UNITED STATES OF AMERICA
                                   v.
                CARLOS ADOLFO SOTO ( 1)
                                                                        Case Number:          3: l 7-CR-00558-W

                                                                     Jamal S. Muhammad
                                                                     Defendant' s Attorney
 USM Number                        60522-298
 0 -
THE DEFENDANT:
 IZI pleaded guilty to count(s)          of the Superseding Indictment

 0   was found guilty on count(s)
      after a plea ofnot guilty.
 Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                       Count
. 18: 1951 (a); l 8:98l(a)(l )(C); 28:246l(c) - Conspiracy To Affect Commerce By Robbery; Criminal                             ls
  18: 1951; 18:2; l 8:98l(a)(l )(C); 28:246l(c)- Interference with Commerce By Robbery; Aiding                       2s-5s, 7s-8s, 1Os-11 s
                                               and Abetting; Criminal Forfeiture



    The defendant is sentenced as provided in pages 2 through                   6            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 0    The defendant has been found not guilty on count(s)

 IZI Count(s)        Remaining                                 are         dismissed on the motion of the United States.

 IZJ Assessment : $900.00

 O JVTA Assessment* : $

       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZI No fine                   0 Forfeiture pursuant to order filed                                                , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     HON. THOMASJ
                                                                     UNITED STAT
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                CARLOS ADOLFO SOTO (l)                                                   Judgment - Page 2 of 6
CASE NUMBER:              3: l 7-CR-00558-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 One Hundred and Forty (140) months as to each counts to serve concurrently to one another.




 0     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 lZI   The court makes the following recommendations to the Bureau of Prisons:
       Defendant participate in the residential drug treatment program. (RDAP)
       Defendant serve his custodial term in a eastern region facility of the U.S.




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant must surrender to the United States Marshal for this district:
       0    at                              A.M.              on
       0    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       0    on or before
       0    as notified by the United States Marshal.
       0    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at    ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3:17-CR-00558-W
          AO 245B (CASO Rev. 1119) Judgment in a Criminal Case

          DEFENDANT:             CARLOS ADOLFO SOTO ( 1)                                                      Judgment - Page 3 of 6
          CASE NUMBER:           3: l 7-CR-00558-W

                                                     SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     Three (3) years as to each counts to serve concurrently to one another

                                                 MANDATORY CONDITIONS
     1. The defendant must not commit another federal, state or local crime.
     2. The defendant must not unlawfully possess a controlled substance.
.•   3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
        controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
        two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
        than 8 drug tests per month during the term of supervision, unless otherwise ordered by the court.
             DThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                 risk of future substance abuse. (check if applicable)
     4.    DThe defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
        a sentence of restitution. (check if applicable)
     5. [g!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
     6. DThe defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
        20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
        the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
        applicable)
     7. DThe defendant must participate in an approved program for domestic violence. (check if applicable)

     The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
     conditions on the attached page.




                                                                                                                3:17-CR-00558-W
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   CARLOS ADOLFO SOTO (1)                                                                 Judgment - Page 4 of 6
 CASE NUMBER:                 3: 17-CR-00558-W

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant' s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware ofa change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least I 0 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. lfthe defendant
   knows someone has been convicted ofa felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or tasers ).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. lf the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                       3:17-CR-00558-W
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:              CARLOS ADOLFO SOTO (1)                                                Judgment - Page 5 of 6
CASE NUMBER:            3: 17-CR-00558-W

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.
     2. Submit person, property, place of residence, vehicle, or personal effects to a search, conducted by a
        United States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable
        suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a search
        may be grounds for revocation; the defendant shall warn any other residents that the premises may be
        subject to searches pursuant to this condition.
     3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.
     4. Participate in a program of mental health treatment as directed by the probation officer, take all
        medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
        permission. The court authorizes the release of the presentence report and available psychological
        evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
        release of information between the probation officer and the treatment provider. May be required to
        contribute to the costs of services rendered in an amount to be determined by the probation officer, based
        on ability to pay.
     5. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
        120 days (non-punitive).

II




                                                                                                3: 17-CR-00558-W
AO 245S      Judgment in Criminal Case
             Sheet 5 - Criminal Monetary Penalties

                                                                                                       Judgment -   Page       6   of    6
DEFENDANT: CARLOS ADOLFO SOTO (I)
CASE NUMBER: 17CR0558-W

                                                              RESTITUTION

The defendant shall pay restitution in the amount of ____
                                                        $4_8_,_I0_3_.6_5_ _ _ unto the United States of America.




          This sum shall be paid         __ immediately.
                                          " as follows:
           Pay restitution in the amount of$48,103.65, through the Clerk, U.S. District Court. Payment ofrestitution shall be
           forthwith. During any period of incarceration the defendant shall pay restitution through the Inmate Financial
           Responsibility Program at the rate of 50% of the defendant's income, or $25.00 per quarter, whichever is greater. The
           Defendant shall pay the restitution during his supervised release at the rate of $200 or more per month. These payment
           schedules do not foreclose the United States from exercising all legal actions, remedies, and process available to it to
           collect the restitution judgment.

           Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis.

           VICTIM AMOUNT                         ADDRESS
           TMUS   $48,103.65                     ATTN:Brian Hawks
                                                      12920 38th Street SE
                                                      Bellevue, WA. 98006


           Defendant shall be jointly and severally liable to pay restitution with co-defendants/co-conspirators for the same losses.
           The presently known co-defendants/co-conspirators are Carlos Soto.
           Until restitution has be paid, the defendant shall notify the Clerk of the Court and the United States Attorney's Office of
           any change in the defendant's mailing or residence address, no later than thirty (30) days after the change occurs.




      The Court has determined that the defendant           does not   have the ability to pay interest. It is ordered that:

    >C        The interest requirement is waived.

             The interest is modified as follows:




                                                                                                      17CR0558-W
